DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,181,822 to Allsop in view of US Patent 6,585,465 to Hammond and US Patent 7,419,076 to Grothues.
Regarding claim 1, Allsop discloses a skis and snowboards rack comprising: a post (134) adapted to be connected to a vehicle (Fig. 7), a first clamp unit (126) and a second clamp unit (130) respectively connected to the post; the first clamp unit including multiple pairs of first bars (144/146), a first space formed between each pair of the first bars (Fig. 7 – space between bars), multiple restriction members (tie downs 148) mounted to each pair of the first bars (Fig. 7); the second clamp unit including multiple pairs of second bars (180), a second space formed between each pair of the second bars (Fig. 7 – space between bars), the second spaces located corresponding to the first spaces, and an end bar (150) connected to the first clamp unit to close up the first spaces (Fig. 7).  Allsop fails to disclose the restriction members being slidable.  However, Hammond discloses tie downs that are slidably adjustable (see Fig. 1, for example).  It would have been obvious to one of ordinary skill to have used slidable tie downs in Allsop because it would allow the user to adjust the anchor points for the .  
Claims 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allsop, Hammond and Grothues, further in view of US Published Application 2007/0194070 to Rash.
Regarding claim 2, the combination from claim 1 fails to disclose vertical alignment holes.  However, Rash discloses a vehicle carrier including a post (35 – Fig. 6) that includes a first positioning section and a second positioning section, each of the first and second positioning section includes multiple holes (72, 82 – Fig. 6).  It would have been obvious to one of ordinary skill to have included multiple vertical alignment holes in Allsop because it would allow the rack to be vertically adjusted to hold objects of different lengths.  In the combination, the multiple first and second positioning 
Regarding claim 3, the combination from claim 1 discloses wherein one of the two first bars of one pair of the first clamp unit includes a first pivotal end (at 152 – Fig. 7, Allsop), one of the two first bars of another one pair of the first clamp unit includes a first connection end (at 160 – Fig. 7, Allsop); one of the two second bars of one pair of the second clamp unit includes a second pivotal end (end similar to 152 (Allsop) – see claim 1 modification), one of the two second bars of another one pair of the second clamp unit includes a second connection end (end similar to 160 (Allsop) – see claim 1 modification); the end bars each have a pivotal portion (at 152 – Allsop) and an engaging portion (at 160 – Allsop), the pivotal portion is pivotably connected to the first/second pivotal end (portion of end bars 150 adjacent to 152 are pivotally attached to the respective clamp unit at 152), the engaging portion is detachably mounted to the first/second connection end (portion of end bars 150 adjacent to 160 are detachably mounted to the respective clamp unit at 160).
Regarding claim 5, the combination from claim 2 discloses wherein the first clamp unit includes a first tube (138 – Allsop) and two first positioning plates (12, 13 - Grothues) are connected to the first tube, the multiple pairs of first bars are connected to the first tube (Allsop Fig. 7), the first positioning plates are pivotably connected to the first positioning section of the post by the multiple first positioning members (14, 15 – Grothues).  To the extent it is in doubt that 138 (Allsop) is a tube, elsewhere Allsop discloses using tubes in the design (Col. 4, line 63, for example).  It would have been 
Regarding claim 6, the combination from claim 5 discloses wherein the second clamp unit includes a second tube (170 – Allsop) and the two second positioning plates (12, 13 – Grothues (on lower clamp unit)) are connected to the second tube (170 – Allsop), the multiple pairs of second bars are connected to the second tube (Allsop Fig. 7), the second positioning plates are pivotably connected to the second positioning section of the post by the multiple second positioning members (14, 15 – Grothues).
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that Grothues’ plates are not pivotable (page 6), the plates pivot between the position in Fig. 7 and the position in Fig. 9 (see for example Col. 2, lines 61-63; 14 is a “pivot bolt”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734